IN THE MATTER OF THE REINSTATEMENT OF HASTINGS



    

	
    
	


		Skip to Main Content
		Accessibility Statement
	




Help
Contact Us




e-payments
Careers











Home
Courts
Decisions
Programs
News
Legal Research
Court Records
Quick Links





OSCN Found Document:IN THE MATTER OF THE REINSTATEMENT OF HASTINGS

					

				
  



				



						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only




IN THE MATTER OF THE REINSTATEMENT OF HASTINGS2018 OK 43Case Number: SCBD-6533Decided: 05/29/2018THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2018 OK 43, __ P.3d __

FOR PUBLICATION IN OBJ ONLY. NOT RELEASED FOR PUBLICATION. 


IN THE MATTER OF THE REINSTATEMENT OF LAURIE LYNN HASTINGS, TO MEMBERSHIP IN THE OKLAHOMA BAR ASSOCIATION AND TO THE ROLL OF ATTORNEYS.



ORDER

¶1 The Petitioner, Laurie Lynn Hastings, was stricken from the roll of attorneys on or about June 25, 2013, following her suspension for non-payment of dues and non-compliance with Mandatory Continuing Legal Education. On June 23, 2017, Ms. Hastings petitioned this Court for reinstatement as a member of the Oklahoma Bar Association. A hearing was held before the Professional Responsibility Tribunal, and the panel unanimously recommended that the attorney be reinstated. Upon consideration of the matter, we find:
1) The attorney has met all the procedural requirements necessary for reinstatement to the Oklahoma Bar Association as set out in Rule 11, Rules Governing Disciplinary Proceedings, 5 O.S. 2011, ch.1, app. 1-A;
2) The attorney has established by clear and convincing evidence that she has not engaged in the unauthorized practice of law in the State of Oklahoma;
3) The attorney has established by clear and convincing evidence that she possesses the competency and learning in the law required for reinstatement to the Oklahoma Bar Association;
4) The attorney has established by clear and convincing evidence that she possesses the good moral character which would entitle her to be reinstated into the Oklahoma Bar Association.
¶2 IT IS THEREFORE ORDERED that the Petition for Reinstatement of Laurie Lynn Hastings to the Oklahoma Bar Association be granted. The Court notes the Receipt of Costs filed by the Oklahoma Bar Association on April 17, 2018, reflecting receipt of payment of costs from Ms. Hastings in the amount of $149.36. Thus, the Application to Assess Costs filed by the Oklahoma Bar Association on March 13, 2018, is moot.
¶3 IT IS FURTHER ORDERED that Ms. Hastings shall pay her 2018 Bar Association dues within sixty (60) days from the date of this order. Reinstatement is conditioned upon the attorney's payment of these dues.
¶4 DONE BY ORDER OF THE SUPREME COURT THE 29th DAY OF May, 2018.

/S/CHIEF JUSTICE


¶5 ALL JUSTICES CONCUR.



Citationizer© Summary of Documents Citing This Document



Cite
Name
Level



None Found.


Citationizer: Table of Authority



Cite
Name
Level



None Found.


















oscn

				EMAIL: webmaster@oscn.net
				Oklahoma Judicial Center
				2100 N Lincoln Blvd.
				Oklahoma City, OK 73105


courts

Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals
District Courts



decisions

New Decisions
Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals



programs

The Sovereignty Symposium
Alternative Dispute Resolution
Early Settlement Mediation
Children's Court Improvement Program (CIP)
Judicial Nominating Commission
Certified Courtroom Interpreters
Certified Shorthand Reporters
Accessibility ADA







Contact Us
Careers
Accessibility ADA